DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative, Fangqi Meng, on 3/10/2021:

CLAIMS
1.	(Currently Amended)	A vehicle comprising:
a processor configured to, 
responsive to periodically receiving, via a cellular network, a first geographical data indicative of a location of a mobile device, compare the first geographical data against a second geographical data indicative of a vehicle location,
responsive to detecting the mobile device is moving toward the vehicle and within a predetermined distance from the vehicle based on the first and second geographical data, send a Bluetooth activation signal, via the cellular network, to the mobile device, activating Bluetooth functionality on the mobile device, and 
responsive to connecting with the mobile device via a Bluetooth link, unlock the vehicle.

2.	(Cancelled)	

3-6.	(Previously Presented)	

7-9.	(Cancelled)	

10-11.	(Previously Presented)
 
12.	(Currently Amended)	A system for a vehicle comprising:
a processor configured to, 
responsive to receiving, via a cellular network, a first geographical data indicative of a location of a mobile device, compare the first geographical data against a second geographical data indicative of a vehicle location 
perform a received signal strength indication (RSSI) measurement of communications received from the mobile device, 
identify that a mobile device is within a predetermined distance of a vehicle and is moving towards the vehicle based on the first and second geographical data and the RSSI measurement indicative of increasing signal strength, and 
the cellular network, activating Bluetooth functionality on the mobile device.

13.	(Previously Presented)

14-15.	(Cancelled)	

16-18.	(Previously Presented)
 
19.	(Cancelled)	

20.	(Previously Presented)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J. HAN whose telephone number is 571-270-3980. The examiner can normally be reached on M-Th and every other F (7:30 AM – 5 PM).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad, can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Charles J Han/
Primary Patent Examiner, Art Unit 3662